Name: Commission Implementing Regulation (EU) 2018/278 of 23 February 2018 amending the Annex to Regulation (EU) No 1305/2014 as regards the structure of the messages, data and message model, Wagon and Intermodal Unit Operating Database, and to adopt an IT standard for the communication layer of the Common Interface
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  information technology and data processing;  land transport;  European construction;  organisation of transport
 Date Published: nan

 24.2.2018 EN Official Journal of the European Union L 54/11 COMMISSION IMPLEMENTING REGULATION (EU) 2018/278 of 23 February 2018 amending the Annex to Regulation (EU) No 1305/2014 as regards the structure of the messages, data and message model, Wagon and Intermodal Unit Operating Database, and to adopt an IT standard for the communication layer of the Common Interface THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive (EU) 2016/797 of the European Parliament and of the Council of 11 May 2016 on the interoperability of the rail system within the European Union (1), and in particular Article 5(11) thereof, Whereas: (1) Article 19 of Regulation (EU) 2016/796 of the European Parliament and of the Council (2) requires the European Union Agency for Railways (the Agency) to address recommendations to the Commission on the technical specifications for interoperability (TSIs) and their revision, in accordance with Article 5 of Directive (EU) 2016/797, and to ensure that TSIs are adapted to technical progress, market trends and social requirements. (2) On 23 September 2017, the Commission requested the Agency to issue a recommendation pursuant to paragraph 2 of Article 5 of Directive (EU) 2016/797 for the revision of the technical specifications for interoperability relating to the telematics applications for freight subsystem of the rail system in the Union (TAF TSI). (3) On 18 October 2017, the Agency issued a recommendation on the TAF TSI, in order to update the structure of the TAF TSI messages, data and message model, Wagon and Intermodal Unit Operating Database (WIMO), and to adopt an IT standard for the communication layer of the Common Interface. These changes have been introduced in order to overcome the former proprietary logic, and to allow a quicker and less costly implementation of this tool in the TAF TSI users' community. The reference files have been revised accordingly. (4) The provisions of the Annex to Commission Regulation (EU) No 1305/2014 (3) related to TAF TSI should be amended in order to define the Common interface Implementation Architecture in line with the structure of messages described above. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee established in accordance with Article 51(1) of Directive (EU) 2016/797, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1305/2014 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 138, 26.5.2016, p. 44. (2) Regulation (EU) 2016/796 of the European Parliament and of the Council of 11 May 2016 on the European Union Agency for Railways and repealing Regulation (EC) No 881/2004 (OJ L 138, 26.5.2016, p. 1). (3) Commission Regulation (EU) No 1305/2014 of 11 December 2014 on the technical specification for interoperability relating to the telematics applications for freight subsystem of the rail system in the European Union and repealing the Regulation (EC) No 62/2006 (OJ L 356, 12.12.2014, p. 438). ANNEX Appendix I of the Annex to Regulation (EU) No 1305/2014 is replaced by the following: Appendix I List of technical documents No Reference Title Version Date 1 ERA-TD-100 TAF TSI  ANNEX A.5: FIGURES AND SEQUENCE DIAGRAMS OF THE TAF TSI MESSAGES 2.1 10.2.2015 2 ERA-TD-101 TAF TSI  Annex D.2: Appendix A (Wagon/ILU Trip Planning) 2.0 17.10.2013 3 ERA-TD-102 TAF TSI  Annex D.2: Appendix B  Wagon and Intermodal Unit Operating Database (WIMO) 2.1 10.2.2015 4 ERA-TD-103 TAF TSI  Annex D.2: Appendix C  Reference Files 2.1 10.2.2015 5 ERA-TD-104 TAF TSI  Annex D.2: Appendix E  Common Interface 2.2 23.2.2017 6 ERA-TD-105 TAF TSI  Annex D.2: Appendix F  TAF TSI Data and Message Model 2.2 23.2.2017